UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 November 26, 2013 Commission File Number: 000-50492 LIVEREEL MEDIA CORPORATION (Translation of registrant's name into English) 130 KingStreet West, Suite 2950, Toronto, Ontario M5X 1C7, Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. [X] Form 20-F[] Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [] Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 6-K Items 1. Notice of Record and Meeting Dates that was sent to The Canadian Depository for Securities by Equity Financial Trust Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LIVEREEL MEDIA CORPORATION Date:November 26, 2013 By: /s/ Henry Kneis Henry Kneis Chief Financial Officer 200 University Ave., Suite 300 Toronto, Ontario M5H 4H1 T 416.361.0 VIA ELECTRONIC TRANSMISSION TO ALL APPLICABLE EXCHANGES AND COMMISSIONS: RE:LIVEREEL MEDIA CORPORATION Confirmation of Notice of Record and Meeting Dates We are pleased to confirm that Notice of Record and Meeting Dates was sent to The Canadian Depository for Securities. We advise the following with respect to the upcoming Annual General and Special Meeting of Security Holders for the subject issuer: 1 ISIN: CA5381511016 CUSIP: 2 Date Fixed for the Meeting: 16-Dec-13 3 Record Date for Notice: 4-Nov-13 4 Record Date for Voting: 4-Nov-13 5 Beneficial Ownership Determination Date: 4-Nov-13 6 Classes or Series of Securities that entitle COMMON the holder to receive Notice of the Meeting: 7 Classes or Series of Securities that entitle COMMON the holder to vote at the meeting: 8 Business to be conducted at the meeting: Annual General and Special 9 Notice-and-Access: Registered Shareholders: NO Beneficial Holders: NO Stratification Level: NOT APPLICABLE 10 Reporting issuer is sending proxy-related materials directly to Non-Objecting Beneficial Owners: YES 11 Issuer paying for delivery to Objecting Beneficial Owners: NO Yours truly, EQUITY FINANCIAL TRUST COMPANY Michael Lee Relationship Manager mlee@equityfinancialtrust.com
